      Case 4:19-cv-03379 Document 10 Filed on 10/01/19 in TXSD Page 1 of 1

                              CAUSE NO. 4:19-CV-03379

HONEST PAWS LLC,                          §
PLAINTIFF                                 §
                                          §
VS.                                       §     IN THE US DISTRICT COURT, SOUTHERN
                                          §                        DISTRICT OF TEXAS
FETCH FOR COOL PETS, LLC; FETCH FOR       §
PETS, LLC, AND STEVEN SHWEKY              §
DEFENDANT
                                          §
                                          §
                                          §

                            SUMMONS IN A CIVIL ACTION
                               RETURN OF SERVICE



THIS SUMMONS IN A CIVIL ACTION, SUMMONS IN A CIVIL ACTION, COMPLAINT, EXHIBIT A,
EXHIBIT B, FOR FETCH FOR COOL PETS, LLC C/O PRESIDENT STEVEN SHWEKY WAS
RECEIVED BY ME ON SEPTEMBER 09, 2019 AT 2:40 PM.

I LEFT THE ABOVE-MENTIONED DOCUMENTS AT FETCH FOR COOL PETS, LLC C/O PRESIDENT
STEVEN SHWEKY'S RESIDENCE OR USUAL PLACE OF ABODE WITH FRONT DESK
RECEPTIONIST, A PERSON OF SUITABLE AGE AND DISCRETION, AT 1407 BROADWAY STE 601,
NEW YORK, NY 10018 ON SEPTEMBER 27, 2019 AT 11:32 AM. IN ADDITION, I MAILED A COPY
OF THE SUMMONS TO FETCH FOR COOL PETS, LLC C/O PRESIDENT STEVEN SHWEKY AT
THEIR LAST KNOWN ADDRESS OF 1407 BROADWAY STE 601, NEW YORK, NY 10018.

I AM OVER THE AGE OF EIGHTEEN, AND AM NOT A PARTY TO THIS CASE.

I DECLARE UNDER PENALTY OF PERJURY THAT THIS INFORMATION IS TRUE.

SEPTEMBER 27, 2019



/S/ JOSHUA LEE


JOSHUA LEE
PROCESS SERVER




HONEST PAWS LLC
DocID: P266394_1
